Citation Nr: 0016777	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  96-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Propriety of withholding of disability compensation benefits 
in lieu of recoupment of military retired pay.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to 
September 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 determination by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) which advised the appellant that payment 
of his VA disability compensation benefits would be withheld 
in lieu of recoupment of military retired pay.  The appellant 
perfected an appeal as to this issue when the RO received his 
signed "VA Form 9" in February 1996.  In connection with 
this appeal, the appellant testified at a Travel Board 
hearing held on August 14, 1997, before the undersigned 
Member of the Board.  A transcript of that hearing has been 
associated with the record.

Only the military retired pay recoupment issue was properly 
perfected for appellate review by the Board.  See 38 C.F.R. 
§ 20.200 (1999).  However, the appellant has initiated an 
appeal as to additional issues and related procedural matters 
which will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  In February 1996, the appellant perfected an appeal to 
the Board as to the issue of propriety of withholding of VA 
disability compensation benefits in lieu of recoupment of 
military retired pay.

2.  In a statement dated August 14, 1997, prior to the 
promulgation of a decision by the Board, the appellant 
withdrew his appeal as to the military retired pay recoupment 
issue.



CONCLUSION OF LAW

The criteria for withdrawal of appellant's February 1996 
substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991).  A 
Substantive Appeal ("VA Form 9") may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (1999).  Withdrawal may be 
made by the claimant or his or her authorized representative, 
except that a representative may not withdraw an appeal filed 
by the claimant personally without his or her express written 
consent.  38 C.F.R. § 20.204(c) (1999).

In February 1996, the appellant perfected an appeal to the 
Board as to the issue of propriety of withholding of VA 
disability compensation benefits in lieu of recoupment of 
military retired pay.  However, at his Travel Board hearing 
held on August 14, 1997, he submitted a signed statement 
indicating his desire to withdraw his appeal as to this 
issue.  He presently has pending compensation claims which 
require further development and adjudication, as detailed 
below in the remand portion of this decision.  Hence, as 
there remain no allegations of errors of fact or law, or any 
other perfected appeal before the Board at this time. the 
Board has no further appellate-level jurisdiction over the 
docketed appeal (96-14 394) and it is dismissed without 
prejudice.


ORDER

The issue of propriety of withholding of VA disability 
compensation benefits in lieu of recoupment of military 
retired pay is dismissed.

REMAND

As noted above, further development and adjudication is 
required with respect to additional issues and procedural 
matters raised during the pendency of the appeal.  

In January 1997, the appellant filed a statement requesting 
consideration of claims for entitlement to service connection 
for disorders of the back and eyes and for an increased 
rating for his bilateral knee disability.  After receiving a 
letter from the RO advising him that service connection for 
the back and eye disorders had been previously denied in 
January 1995, and that he would therefore need to submit new 
and material evidence to reopen these claims, the appellant 
filed a statement in March 1997 indicating that he had never 
received notice of a prior denial of these claims (shown by 
the record by notice letter dated January 25, 1995).  No 
action was taken by the RO to develop his claims on the basis 
of whether finality attached to the prior denial as alleged 
in his March 1997 statement; instead, the RO issued a rating 
decision in June 1997 which denied an increased rating for 
the bilateral knee disability and which denied service 
connection for the back and eye disorders on the basis of 
failure to submit new and material evidence.  The RO also 
denied service connection for "teeth problems" claimed as 
secondary to medications taken for service-connected 
disabilities.

Thereafter, the appellant initiated an appeal (i.e., filed a 
notice of disagreement) in response to the RO's June 1997 
denial of the aforementioned claims at his August 1997 Travel 
Board hearing with the submission of a "Statement in Support 
of Claim" dated August 14, 1997.  However, an administrative 
oversight was evidently responsible for a substantial delay 
in the furnishing of a statement of the case with respect to 
these issues because the RO did not issue such a statement 
until May 2000, nearly three years later, at which time the 
appellant was advised that he had only 60 days to perfect his 
appeal.  

Under the pertinent law and regulations, a claimant must file 
a substantive appeal within 60 days from the date the 
statement of the case is mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 
60-day appeals period may be extended for good cause shown.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.
Notwithstanding the above, the Board will find that the 
appellant has essentially shown good cause to extend the 60-
day appeals period given the inordinate delay in the 
furnishing of the statement of the case.  Accordingly, the RO 
will be instructed to advise the appellant of his right to 
perfect an appeal as to the issues addressed therein within 
an additional 60 days from the date of such notice letter.  
Fundamental fairness dictates that the appellant be given a 
reasonable amount of time to respond in light of the delay 
that occurred in this case through no fault of his own.

In connection with the above, the RO will also be instructed 
to further develop the evidentiary record.  The appellant has 
indicated that he filed a claim for disability benefits from 
the Social Security Administration (SSA), but it is unclear 
whether benefits were awarded.  The file also discloses that 
additional medical records from the two private sources may 
be available, specifically from Drs. Olson and Altman, in 
light of the appellant's statement received in August 1997.  
It is also shown in the file that the RO ordered the 
scheduling of a VA joints compensation examination in May 
2000, presumably in connection with the development and 
adjudication of his increased rating claim for the bilateral 
knee disability.  On remand, the RO should ensure that a copy 
of this examination, if conducted, is associated with the 
record on appeal.  Moreover, if the examination was not 
scheduled, the RO should ensure that it is rescheduled.

The requisition and consideration of all available medical 
records that are claimed to be relevant to an issue on appeal 
is necessary for the adjudication of the case.  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 
1991); Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under 38 U.S.C.A. § 5103(a) (West 1991) to assist 
claimant in completing his application for benefits pertains 
to relevant evidence which may exist or could be obtained).  
The section 5103(a) assistance obligation is particularly 
applicable to records which are known to be in the possession 
of the Federal Government, such as VA and SSA records.  See 
Counts v. Brown, 6 Vet. App. 473 (1994); see also Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).

Finally, the record on appeal reflects that the appellant 
filed a claim in March 1999 seeking entitlement to service 
connection for a bilateral foot disorder, claimed on either a 
direct incurrence or secondary basis to his service-connected 
bilateral knee disability.  This claim is referred to the RO 
for appropriate development and adjudication.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request that he provide a list of all 
VA and/or private physicians and/or 
medical facilities where he has received 
medical treatment since 1997 which have 
not already been associated with the 
record.  The Board is particularly 
interested in any available treatment 
records of the private doctors identified 
by the appellant (Drs. Olson and Altman).  
If private treatment is reported and 
those records are not obtained, the 
appellant should be advised of the 
negative results, and afforded an 
opportunity to obtain the records on his 
own.  38 C.F.R. § 3.159 (1999). 

2.  As alluded to above, the RO should 
determine whether the VA joints 
compensation examination it ordered in 
May 2000 was scheduled and conducted, and 
if so, obtain a copy of the examination 
report.  If the examination was not 
scheduled, the RO should ensure that it 
is rescheduled.  If the examination is 
rescheduled, the RO should ensure that a 
copy of the notice letter scheduling the 
examination is associated with the claims 
folder.  All the records obtained in 
connection with this development inquiry 
should be made part of the claims folder.

3.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a claim 
filed by the appellant for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

4.  Upon completion of the development 
matters listed above, the RO should 
readjudicate the appellant's claims 
listed on the title page of the May 2000 
statement of the case, with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO on remand.  All 
contentions, arguments, theories of 
entitlement raised by the appellant 
should be fully addressed by the RO, to 
include his claim that finality did not 
attach to the prior denial of his claims 
of service connection for the back and 
eye disorders on the basis that he never 
received a copy of the January 1995 
notice letter advising him of the adverse 
determination on those claims.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and, as alluded to 
above, advised of the right to perfect an 
appeal with regard to one or more of 
these issues within 60 days from the date 
of issuance of the supplemental statement 
of the case.  Only those issues which he 
perfects on appeal should thereafter be 
certified to the Board for further 
appellate review.

4.  The RO must develop and adjudicate 
the appellant's newly raised claim of 
service connection for a bilateral foot 
disorder, as alluded to above.  All 
contentions, arguments, theories of 
entitlement, etc., should be fully 
addressed by the RO.  Notice of the RO's 
decision regarding this claim, to include 
notice of appellate rights attaching 
thereto if the decision is in any way 
adverse to the appellant, should be 
furnished in accordance with established 
claims processing procedures.  However, 
this issue should not be certified to the 
Board unless all applicable appellate 
procedures are followed, including 
completion of the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



